DETAILED ACTION
Summary
	This is a final Office action in reply to the amendments filed 25 August 2022 for the application filed 28 May 2020. Claims 1-20 are pending (Claims 6-9 and 17-20 were withdrawn without traverse on 18 April 2022).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 10-16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by KOOLS (US PGPub 2003/0209486 A1) with evidentiary support from TKACIK et al. (US PGPub 2008/0004205 A1).
Regarding Claim 1, KOOLS discloses a process for making microporous membranes (i.e., a method of making a membrane) from a polymer solution having a controlled pore size and architecture via thermally assisted heating and a phase separation step (abstract, p0001). Briefly, the process entails preparing a solution of one or more polymers, providing a thermal assist to the formed solution, and producing a porous structure by phase separation (p0029-0033).
The solution comprises at least one polymer, at least one solvent, and a non-solvent for said polymer and has an upper critical solution temperature (UCST; i.e., one or more membrane materials, a solvent, and a non-solvent; p0034). The polymer solution is made by blending into a homogeneous solution and is also heated (i.e., contacting… at a first temperature sufficient to form a homogeneous solution; p0035-0036, p0037). Then, the homogeneous solution is casted/formed into a polymeric film (p0042), heated above a certain minimum temperature (i.e., casting the homogeneous solution at about the first temperature; p0038), and subsequently quenched in a coagulant bath to effect phase separation and to form a microporous polymeric membrane (i.e., adjusting the temperature… to induce phase separation of the solvent and non-solvent; immersing in a coagulation bath to form a porous membrane; p0042).
KOOLS is deficient in explicitly disclosing that the adjusting of the temperature is to a second temperature sufficient to induce phase separation. However, as indicated earlier, KOOLS discloses the polymer solution has a UCST (p0034), is heated (p0038, p0042), and is subsequently immersed in the coagulant bath to effect phase separation (p0042). As evidenced by TKACIK, solutions with a UCST that are subjected to phase separation to form membranes are cooled below the UCST during immersion into a coagulant (p0081). As such, the KOOLS disclosure of the solution having a UCST, heating, and immersion in a coagulant bath to induce phase inversion implies the claimed limitation of adjusting the temperature of the solution to a second temperature sufficient to induce phase separation.
Furthermore, the limitations “sufficient to… cause the one or more membrane materials to redistribute into the solvent” is directed toward an inherently expected intended result of the claimed method step of phase inversion. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.
Regarding Claim 2, KOOLS anticipates the method of Claim 1. KOOLS further discloses the polymer solution has a UCST (i.e., wherein the solvent and non-solvent comprise an upper critical solution temperature system characterized by a critical solution temperature; p0034).
Regarding Claim 3, KOOLS anticipates the method of Claim 2. The instantly claimed limitation of “wherein the solvent and non-solvent are miscible at temperatures above the critical solution temperature and immiscible at temperatures below the critical solution temperature” is directed toward the natural phenomenon relied upon by UCST-based membrane formation. Because KOOLS discloses UCST (p0034), a heated homogeneous solution (p0036-0037), and coagulant bath immersion to form a polymeric membrane (p0042), such limitations are inherent in the prior art.
Regarding Claims 4 and 5, KOOLS anticipates the method of Claim 2. KOOLS discloses the polymer solution has a UCST (p0034), a heated homogeneous solution (p0036-0037), and quenching in a coagulant bath (p0042). Thus, the claimed limitations of wherein the first temperature is a temperature above the critical solution temperature and wherein the second temperature is a temperature below the critical solution temperature are necessarily met/inherent in the prior art.
Regarding Claim 10, KOOLS anticipates the method of Claim 1. KOOLS further discloses polymers include polyvinylidene fluoride (i.e., wherein the one or more membrane materials include one or more of a hydrophobic polymer, hydrophilic polymer, and inorganic compound; p0034).
Regarding Claim 11, KOOLS anticipates the method of Claim 1. KOOLS further discloses the non-solvent can be a porogen, including water, and the solvent includes N-methyl pyrrolidone (i.e., wherein each of the solvent and non-solvent include one or more of an organic solvent, ionic liquid, and water; p0034).
Regarding Claim 12, KOOLS anticipates the method of Claim 1. KOOLS further discloses the formation of a microporous polymeric membrane (i.e., wherein the porous membrane is a polymeric membrane, inorganic membrane, ceramic membrane, or [a] combination thereof; p0042).
Regarding Claim 13, KOOLS anticipates the method of Claim 1. As shown in FIG. 3, the KOOLS-disclosed membrane includes a porous bulk; as shown in FIG. 4, the KOOLS-disclosed membrane includes a porous surface (i.e., wherein the porous membrane includes a porous bulk and a porous surface).
Regarding Claim 14, KOOLS anticipates the method of Claim 1. KOOLS further discloses the average pore size of 0.02 to 10 µm (p0040), which anticipates the claimed range of a pore size of the porous membrane ranges from about 1 nm to about 10 µm.
Regarding Claim 15, KOOLS anticipates the method of Claim 1. KOOLS further discloses in an example wherein a heat-treated film is first quenched in a coagulation bath at room temperature and is subsequently extracted in water (i.e., further comprising immersing the porous membrane in a coagulation bath; p0052).
Regarding Claim 16, KOOLS discloses a process for making microporous membranes (i.e., a method of making a porous membrane) from a polymer solution having a controlled pore size and architecture via thermally assisted heating and a phase separation step (abstract, p0001). Briefly, the process entails preparing a solution of one or more polymers, providing a thermal assist to the formed solution, and producing a porous structure by phase separation (p0029-0033).
The solution comprises at least one polymer, at least one solvent, and a non-solvent for said polymer and has an upper critical solution temperature (UCST; i.e., one or more membrane materials, a solvent, and a non-solvent; p0034). The polymer solution is made by blending into a homogeneous solution and is also heated (i.e., contacting… at a first temperature sufficient to form a homogeneous solution; p0035-0036, p0037). Then, the homogeneous solution is casted/formed into a polymeric film (p0042), heated above a certain minimum temperature (i.e., casting the homogeneous solution at about the first temperature; p0038), and subsequently quenched in a coagulant bath to effect phase separation and to form a microporous polymeric membrane (i.e., adjusting the temperature… to induce phase separation of the solvent and non-solvent; immersing in a coagulation bath to form a porous membrane; p0042).
KOOLS is deficient in explicitly disclosing that the first temperature is a temperature above an upper critical solution temperature or that the adjusting of the temperature is to a second temperature sufficient to induce phase separation or that the second temperature is a temperature below the upper critical solution temperature. However, as indicated earlier, KOOLS discloses the polymer solution has a UCST (p0034), is heated (p0038, p0042), and is subsequently immersed in the coagulant bath to effect phase separation (p0042). As evidenced by TKACIK, solutions with a UCST that are subjected to phase separation to form membranes are cooled below the UCST during immersion into a coagulant (p0081). As such, the KOOLS disclosure of the solution having a UCST, heating, and immersion in a coagulant bath to induce phase inversion implies the claimed limitation of the first temperature is a temperature above an upper critical solution temperature, adjusting the temperature of the solution to a second temperature sufficient to induce phase separation, and the second temperature is a temperature below the upper critical solution temperature.
Furthermore, the limitations “sufficient to… cause the one or more membrane materials to redistribute into the solvent” is directed toward an inherently expected intended result of the claimed method step of phase inversion. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed. A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003); MPEP §2111.04). Where a reference discloses the terms of the recited method steps, and such steps necessarily result in the desired and recited effect, the fact that the reference does not describe the recited effect in haec verba is of no significance because the reference meets the claim under the doctrine of inherency.

Response to Arguments
	Applicant’s arguments filed 25 August 2022 have been fully considered.
Applicant’s amendments have sufficiently addressed the Claim Objections over Claims 6-9, 12, and 17; these objections have been withdrawn.
	Regarding the prior art rejections, Applicant argues KOOLS fails to disclose the limitation of Claim 1 requiring “contacting one or more membrane materials, a solvent, and a non-solvent at a first temperature…” (emphasis Applicant’s own; pg. 8, top). Thus, Applicant argues that KOOLS does not anticipate Claim 1.
	The Examiner disagrees.
	KOOLS explicitly discloses in p0034 “[t]he polymer solution consists of at least one polymer and at least one solvent for the polymer or polymers. The solution may contain one or more components that are poor solvents or non-solvents”. Thus, KOOLS explicitly teaches this claimed limitation.
	Applicant further argues that TKACIK fails to cure the deficiencies of KOOLS stating, “Tkacik is focused on a multilayered composite membrane formed through co-casting or sequential casting. Tkacik appears to use a conventional LCST process which uses phase inversion such that the non-solvent replaces the solvent…” (pg. 9, top). Applicant further argues a number of steps not practiced or disclosed by the prior art. For these reasons, Applicant argues “Tkacik does not appear to cure the deficiencies of Kools”.
	The Examiner disagrees.
The claim only requires “adjusting the temperature to a second temperature sufficient to induce phase separation”. Applicant has argued that the prior art fails to disclose a large number of steps of the inventive method that are not actually claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, the prior art rejection simply relied on using TKACIK as evidentiary support showing that in order to induce phase separation with membranes having UCST, a temperature change is required. While this is inherently obvious based on the teachings of KOOLS to any one of ordinary skill in the art, the Examiner provided TKACIK as evidentiary support to show that such a step would be practiced.
All other arguments have been indirectly addressed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777